UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number 333-150135 CUSIP Number : (Check One): o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For period ended:March 31, 2011 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the transition period ended: Read Attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I.REGISTRANT INFORMATION Full name of registrant: National Asset Recovery Corp. Former name if applicable: Address of principal executive office (street and number) : 9000 Burma Road, Suite 103 City, state and zip code: Palm Beach Gardens, FL 33403 PART II.RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) x (a)the reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b)the subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)the accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 2 PART III.NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. National Asset Recovery Corp. (the “Company”) needs additional time to file its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2011, as the Company’s independent registered public accounting firm has not completed their review for the quarterly period ended March 31, 2011, and their review cannot be completed within the prescribed time period without unreasonable effort or expense. PART IV.OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification William A. Glynn 932-1422 (name) (area code) (telephone number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). x Yeso No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the ubject report or portion thereof? o Yesx No If so:attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 3 National Asset Recovery Corp. (name of registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. May 16, 2011 By: /s/William A. Glynn Chief Executive and Financial Officer Instruction. The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal criminal violations ( see 18 U.S.C. 1001). 4
